UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6016



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT CY MANN,

                                            Defendant - Appellant.



                             No. 04-6223



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT CY MANN,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-98-47; CA-03-169-2)


Submitted:   July 30, 2004            Decided:   September 23, 2004


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Robert Cy Mann, Appellant Pro Se. Darryl James Mitchell, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Robert Cy Mann seeks to appeal the district court’s

orders denying his motion under 28 U.S.C. § 2255 (2000), and

construing Mann’s Fed. R. Civ. P. 60(b) motion as a § 2255 motion

and dismissing it as successive.            The orders are not appealable

unless   a    circuit    justice   or   judge   issues    a   certificate          of

appealability.      28    U.S.C.   §    2253(c)(1)     (2000);      see    Reid    v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

             A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating     that    reasonable     jurists      would   find        that    his

constitutional     claims   are    debatable    and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Mann has not made the requisite showing.

Accordingly, we deny his motions for a certificate of appealability

and dismiss the appeals.

             To the extent that Mann’s notice of appeal and appellate

brief with regard to the appeal of the denial of his Rule 60(b)

motion can be construed as a motion for authorization to file a

successive § 2255 motion, we deny such authorization.                 See United


                                    - 3 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 4 -